


110 HR 4024 IH: Christopher Van Der Horn Military

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4024
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to increase the
		  number of outpatient visits for mental health care that do not require
		  preauthorization for dependents of certain members of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Christopher Van Der Horn Military
			 Survivors Mental Health Access Act.
		2.Increase in mental
			 health care visits by dependents of certain members of the Armed
			 Forces
			(a)IncreaseSection
			 1079(i) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
				
					(4)(A)With respect to
				outpatient mental health services for dependents described in subparagraph (B),
				preadmission authorization is not required for the first 16 visits.
						(B)Subparagraph (A) applies to
				outpatient mental health services for a dependent of a member of the armed
				forces who died while eligible to receive hostile fire pay under section 310 of
				title 37 or from a disease or injury incurred while eligible for such
				pay.
						.
			(b)Effective
			 dateParagraph (4) of section 1079(i) of title 10, United States
			 Code, as added by subsection (a), shall apply to dependents of members of the
			 Armed Forces described in subparagraph (B) of that paragraph who died on or
			 after September 11, 2001.
			
